  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DANA SALTER,                     )
                                 )
     Plaintiff,                  )
                                 )        CIVIL ACTION NO.
     v.                          )          2:18cv605-MHT
                                 )               (WO)
MONTGOMERY ASSOCIATION OF        )
RETARDED CITIZENS,               )
                                 )
     Defendant.                  )

                            OPINION

    Plaintiff filed this lawsuit asserting that she was

suspended and terminated from her job in retaliation

for reporting harassment.            The lawsuit is now before

the court on the recommendation of the United States

Magistrate Judge that defendant’s motion to dismiss be

granted and that plaintiff’s case be dismissed without

prejudice   for   failure   to   prosecute.      There   are   no

objections to the recommendation.          After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
An appropriate judgment will be entered.

DONE, this the 31st day of May, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
